Title: To John Adams from Nathan Beers, 5 February 1801
From: Beers, Nathan
To: Adams, John



His Excellency John Adams President of the United StatesNew Haven 5th Feby 1801

The office of Collector for this Port being vacant by the Death of David Austin Esqr. For myself and at the solicitation of a number of the most respectable Inhabitants of this Town I am induced to address your Excellency with a request that I may be appointed to that Office.
As early as Augt 1798 (when it was the general opinion here that the Office would become vacant, Mr Austin being very low in health) I forwarded to the Secretary of the Treasury sundry Papers recommendatory of my Appointment to the Office in question whenever the same should become vacant, copies of which are inclosed, and to which I beg leave to refer your Excellency as also a Letter Addressed to your Excellency by Governor Trumbull.
I now inclose an original Letter from Genl Huntington to me on the same subject. Want of time only prevents my obtaining his Letter to your Excellency in full on this subject.
If any other Testimonials of my Character are necessary they will be obtained & forwarded by Your Excellencys / Most Obedient / & very humble Servant
Nathan Beers